Exhibit 10.5

AMENDMENT TO WHOLESALE SECURITY AGREEMENT

This Amendment dated as of May 15, 2007 is by and between Rush Truck Centers of
Alabama, Inc., Rush Truck Centers of Arizona, Inc., Rush Truck Centers of
California, Inc., Rush Medium Duty Truck Centers of Colorado, Inc., Rush Truck
Centers of Colorado, Inc., Rush Truck Centers of Florida, Inc., Rush Truck
Centers of Georgia, Inc., Rush Truck Centers of New Mexico, Inc., Rush Truck
Centers of Oklahoma, Inc., Rush Truck Centers of Tennessee, Inc., Rush Truck
Centers of Texas, L.P. (individually a “Debtor” and collectively the “Debtors”),
Rush GMC Truck Center of El Paso, Inc., Rush GMC Truck Center of Phoenix, Inc.,
Rush GMC Truck Center of San Diego, Inc., Rush GMC Truck Center of Tucson, Inc.
(the “GMC Dealers”)and General Electric Capital Corporation (“Secured Party”).

Recitals

A.            Debtors and Secured Party are parties to a Wholesale Security
Agreement dated September 20, 2005 (together with all amendments and addenda
thereto the “WSA”).

B.            The GMC Dealers desire to become parties to the WSA and the
parties hereto desire to add the GMC Dealers as parties thereto, together with
any future wholly owned subsidiary of Rush Enterprises, Inc. (“REI”) or any
wholly owned subsidiary of any Debtor now or hereafter a party to the WSA.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.     Amendment.   Each of the GMC Dealers is hereby added as a party to the
WSA and are subject to all of the terms and conditions of the WSA as if
originally designated as a “Debtor” thereunder. In addition, any wholly owned
subsidiary of REI, or any wholly owned subsidiary of any Debtor now or hereafter
a party to the WSA, may become a “Debtor” under the WSA upon its agreement to be
bound by the terms thereof, in a form acceptable to Secured Party, all without
further action or consent of any of the Debtors or GMC Dealers.

2.     Miscellaneous.   This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.   No amendment,
modification or discharge of this Amendment, and no waiver hereunder, shall be
valid or binding unless set forth in writing and duly executed by the party
against whom enforcement of the amendment, modification, discharge or waiver is
sought.

Rush Truck Centers of Alabama, Inc.

Rush Truck Centers of Arizona, Inc.

Rush Truck Centers of California, Inc.

Rush Medium Duty Truck Centers of Colorado, Inc.

Rush Truck Centers of Colorado, Inc.

Rush Truck Centers of Florida, Inc.

Rush Truck Centers of Georgia, Inc.

Rush Truck Centers of New Mexico, Inc.

Rush Truck Centers of Oklahoma, Inc.

Rush Truck Centers of Tennessee, Inc.

Rush GMC Truck Center of El Paso, Inc.

1


--------------------------------------------------------------------------------


Rush GMC Truck Center of Phoenix, Inc.

Rush GMC Truck Center of San Diego, Inc.

Rush GMC Truck Center of Tucson, Inc.

By:

/s/ W.M. “Rusty” Rush

 

 

Name:

W.M. “Rusty” Rush

 

Title:

President

 

Rush Truck Centers of Texas, L.P., a

Texas limited partnership

 

By:

 

RUSHTEX, INC., a Delaware corporation

 

 

General Partner

 

 

 

By:

/s/ W.M. “Rusty” Rush

 

 

 

 

Name:

W.M. “Rusty” Rush

 

 

 

Title:

President

 

 

Agreed and Accepted at Irving, Texas

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:

/s/ Patti Williams

 

 

Name:

Patti Williams

 

Title:

Senior Vice President

 

2


--------------------------------------------------------------------------------



GUARANTOR CONSENT

The undersigned Guarantor hereby (i) consents to the foregoing Amendment to the
Wholesale Security Agreement (“WSA”) and agrees that execution thereof shall not
impair or otherwise affect any of its obligations and duties owed to Secured
Party per the terms of its Continuing Guaranty dated September 20, 2005 (as
amended the “Guaranty”) and (ii) agrees that the GMC Dealers shall be deemed a
Company for all purposes under the terms of the Guaranty and (iii) agrees that
any of its wholly owned subsidiaries, or any wholly owned subsidiary of any
Debtor under the WSA, may become a “Debtor” under the above referenced WSA, and
a Company subject to the Guaranty, upon such subsidiary’s agreement to be bound
by the terms of the WSA, in a form acceptable to Secured Party, all without
further action or consent of any of the Debtors subject to the WSA or the
undersigned  Guarantor.

RUSH ENTERPRISES, INC.

By:

/s/ W.M. “Rusty” Rush

 

 

Name:

W.M. “Rusty” Rush

 

Title:

President

 

Witness:

/s/ Irma Emory

 

(signature)

 

Witness:

Irma Emory

 

(printed name)

 

Witness:

/s/ Natasha Aguilar

 

(signature)

 

Witness:

Natasha Aguilar

 

(printed name)

 

3


--------------------------------------------------------------------------------